El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante fue denunciado y condenado por el delito de falsa representación porque en uno de los días del mes de junio de 1918 “voluntaria y fraudulentamente y valiéndose de falsas simulaciones con el deliberado propósito de defrau-dar a Rosario Concepción le vendió cinco galones de ron de caña en la suma de cincuenta dollars los cuales recibió, de-jando de entregar el licor comprádole, y en su lugar entregó un garrafón preparado al efecto, el que sólo contenía como medio cuartillo de ron en la parte de arriba cerca del tapón y el resto del contenido era agua, defraudando de este modo la suma arriba expresada al Concepción, y la que el acu-sado se apropió para su utilidad.”
Aunque el hecho denunciado lo motivó la venta del ron que está prohibido por la cláusula prohibicionista obrante en la Ley Orgánica, de esta Isla, aprobada por el Congreso de los Estados Unidos en 2 de marzo de 1917 y ratificada en las últimas elecciones habidas aquí, eso no impide que si se cometió un delito con motivo de tal venta puede ser perse-guido y castigado criminalmente el que lo realizó, según he-mos declarado en el caso de El Pueblo v. Medina, 19 D. P. R. 709, y casos en él citados.
Como no se han traído a este tribunal las pruebas que se presentaron en el juicio en la corte inferior, el apelante limita su recurso a sostener que la denuncia es insuficiente para imputarle la comisión del delito de falsa representación porque en ella no se alegan cuáles fueron las falsas' simu-laciones de que se valió para perpetrarlo; porque en todo *534caso las representaciones fueron de nn hecho que el perju-dicado lia debido saber era incierto y porque, además, las representaciones o simulaciones serían sobre un becbo fu-turo o la simple promesa de hacer algo, no cumplida.
Dados los términos en que está redactada la denuncia, entendemos que imputa al acusado que, con el propósito de defraudar al perjudicado, hizo la falsa simulación de ofre-cerle en venta cinco galones de ron contenidos en un garrafón que aparentemente los contenía, pues estaba preparado de tal modo que tenía como medio cuartillo de ron en la parte cerca del tapón, siendo agua el resto de su contenido; falsa simulación• que indujo al perjudicado a entregar su dinero, pues dada la forma en que estaba preparado el garrafón ra-zonablemente podía creer que se le entregaban los cinco ga-lones de ron que compraba.
En cuanto al último motivo en que el apelante funda la alegación de insuficiencia de la denuncia, tenemos que decir que ésta se hizo porque vendió agua como si fuera ron, sién-dolo aparentemente dado la forma en que estaba construido el garrafón que entregó en el acto de la venta.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Hutchison.